DETAILED ACTION
This office action is in response to application no. 15/727,978 filed on 10/09/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2017, 02/12/2019, 03/05/2020 and 12/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 7 line 1, and page 11, 3rd line from the bottom, reference to “Discom” appears to by a typographical error of “Dicom”.
On page 19, [0081] the phrase “The forth one is the coordinate for guidance” (emphasis added) appears incorrect.  Specifically, it appears that “forth” should be “fourth”.
On page 21, [0091], the phrase “confirm a critical anatomy sounding the target” (emphasis added) appears incorrect. Specifically, it appears that “sounding” should be “surrounding”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the .
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  on line 12, the phrase “a guidance part mounting on the movable ring” appears to be better phrased as “a guidance part mounted on the movable ring” (emphasis added), consistent with other portions of the claim.
An article appears to have been omitted in phrase on lines 23 – 24: “a memory unit having device information to define geometrical relation”.  Specifically, “a geometrical relation” appears an appropriate correction (emphasis added).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: display unit in claim(s) 9, 19 and 20 and memory unit in claims 21, 23 and 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 – 26 require “medical image[s]”.  While the specification as originally filed discloses in [0048] on pages 11 and 12 that the source of these medical images may be “a computed tomography (CT) scanner, magnetic resonance imaging (MRI) scanner, positron emission tomography (PET) scanner, single-photon emission computed tomography (SPECT) scanner and/or fluoroscopy scanner,” support is not present for all types 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, 11 and 18 also require receive/receiving “at least one medical image on the localized plane.” It is unclear how a medical image may be received on a plane, be it at the same location or have a common alignment.  For purposes of examination, the limitation will be interpreted as receive/receiving at least one medical image based on the localized plane.
Independent claims 1, 8, 11 and 18 also require an “orientation localizer including at least one fiducial marker and having a localized plane.”  The term “having a localized plane” is not an art recognized term.   A potential definition for this term is found in [0035] on pages 8 
 a) In medical applications, the "Z axis" is usually defined as a line parallel to the body axis, the X axis as a lateral, and the Y axis dorsoventral (see also US 6,487,431, cited in the application, Fig. 4).
b) A second interpretation would be that the Z axis is one of the lines defining the axial images, i.e. perpendicular to the patient support and, in the general case, a vertical.
c) On the other hand, the specification at [0038] states that the "reference marker 7 directs to the X-axis of the local coordinate O."
This means that the X axis is defined as the line through O (identical to M in Figs. 2A – 2B) and the reference marker, and the orientation localizer is defined by a "localized plane" 
This third, and potentially most likely, interpretation however is logically contradicted by the definition that the "cross sectional medical images on the localized plane 18 can be defined on any plane parallel to the X-Y plane of the local coordinate O” (original specification [0035]).  It is not clear how this could be done, since the cross-sectional images are taken in advance ([0028]), i.e. at a specific angle (e.g. axial, sagittal, coronal), while interpretation (c) means that the angles of the "localized plane" are not known in advance but change dependent on the placement of the orientation localizer.
Independent claims 1, 8, 11 and 18 also require “register a position and orientation of the orientation localizer using the at least one fiducial marker.” It is unclear how this registration of position and orientation is achieved as the specification, though reciting “using coordinates of the orientation marker”, is silent as to how the coordinates are obtained and how they should be "used”.
Independent claims 1, 8, 11 and 18 also require “at least one medical image.”  It is unclear how the claims or specification embodiments may be achieved with only a single image.  It appears that a plurality of medical images are required in order to identify the position and - given that the fiducials will in the general case not be on the same medical image - the orientation of the localizer.
Independent claims 1, 8, 11 and 18 also require determine/determining “at least one cross-sectional image based on the at least one medical image on the localized plane.”  It is unclear in what way the cross-sectional image based on the at least one medical image on the 
Independent claims 1, 8, 11 and 18 also require determine/determining “an insertion plane perpendicular to the localized plane.”  Given that there are infinite planes perpendicular to another plane, it is unclear how a particular plane should be determined or what criteria is relied upon for the determination.
Independent claims 1, 8, 11 and 18 also require displays/displaying “the at least one cross sectional image on the localized plane and/or the insertion plane.”  Since the "cross sectional plane" is defined as "parallel to the localized plane", it is unclear how one plane can be "displayed on" a parallel plane or, even more so, a perpendicular plane (i.e. the "insertion plane").  Furthermore, it is also not clear how a plurality (at least one) of cross sectional planes can be displayed (simultaneously?) "on" these parallel or perpendicular planes.
Claims 9, 10, 19 and 20 recite display or displaying “real-time” information. The term “real time” is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application.  Absent a special technical definition in the specification, it is unclear what speed of the processor would be sufficient to qualify as real time, if it is only the display of the information that is done in real time rather than the rest of the claimed steps, or how a thing can in any way be performed in real time since there will always be some processing required to acquire a signal and/or present the results of any analysis or processing performed on the signal.
Claim 14 recites the limitation "the computer" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a guidance device configured to guide a needle-like medical tool to an intended trajectory; and a computer configured to retrieve medical images and display the intended trajectory with the medical images.”  No further recitation of the term “intended trajectory” is found in the claim.  The specification defines a “needle trajectory” on pg. 10, paragraph [0044]: “a needle trajectory 20 is defined by connecting the skin entry point and the target position of the tip of the medical tool.”  While one can infer a needle tip based on structural arrangement of the guidance device, the skin entry point is not defined.  Therefore, absent a defined skin entry point or registration of the structures to the patient, it is unclear what the claimed intended trajectory encompasses.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 6 – 8, 11, 14 and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilboa (US 2008/0208041).
With regard to claim 1, Gilboa discloses a medical guidance system comprising: an orientation localizer, patch or sticker, including at least one fiducial marker, 310 – 313, and having a localized plane, common plane (Figs. 3a – 5b; [0011 – 0023, 0076]), wherein the orientation localizer is mountable at a skin entry point on a patient, one side of patch or sticker is covered with adhesive to be stuck on the skin of the patient [0041, 0063, 0075, 0082]; a computer, 200, configured to: receive at least one medical image on the localized plane (Fig. 2; [0020, 0030, 0072]), register a position and orientation of the orientation localizer with the at least one medical image using the at least one fiducial marker, reference mark [0003, 0064 – 0069, 0072], determine at least one cross sectional image based on the at least one medical image on the localized plane [0020], and determine an insertion plane perpendicular to the localized plane, through triangulation calculations [0003]; and an image display, 230, connected to the computer, 200 (Fig. 2; [0063]), wherein the image display displays the at least one cross sectional image on the localized plane and/or on the insertion plane (Figs. 10a – 10d; [0090]).
Regarding claim 4, Gilboa discloses wherein the computer, 200, determines information about a planned insertion angle to insert a medical tool from the localized plane on the insertion plane, through triangulation calculations [0003, 0091], and wherein the computer sends the information, guidance information in the form of size variable cross and star reticles and color changes, about the planned insertion angle to a user, via display 230 (Fig. 2; [0063, 0091]).
With regard to claim 6, Gilboa discloses wherein the orientation localizer, patch or sticker, has an adhesive backing to adhere to the patient [0082].
Regarding claim 7, Gilboa discloses wherein the orientation localizer is flexible in shape, orientation localizer is a flexible patch or sticker [0082].
With regard to claim 8, Gilboa discloses a medical guidance system comprising: an orientation localizer, patch or sticker, including at least one fiducial marker, 310 – 313, and having a localized plane, common plane (Figs. 3a – 5b; [0011 – 0023, 0076]), wherein the orientation localizer is mountable at a skin entry point on a patient, one side of patch or sticker is covered with adhesive to be stuck on the skin of the patient [0041, 0063, 0075, 0082]; a computer, 200, configured to: receive at least one medical image on the localized plane (Fig. 2; [0020, 0030, 0072]), register a position and orientation of the orientation localizer with the at least one medical image using the at least one fiducial marker, reference marks [0003, 0064 – 0069, 0072], wherein the position is registered by transforming local coordinates to satisfy the following equation, the transformation shown in [0064] is seen to satisfy the claimed equation: 

    PNG
    media_image1.png
    29
    250
    media_image1.png
    Greyscale

wherein, 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 is a transformation to the coordinate for guidance of a medical tool based on the coordinate in the at least one medical image, 
wherein, 
    PNG
    media_image3.png
    23
    66
    media_image3.png
    Greyscale
 is a transformation of the coordinate of the at least one fiducial marker from the coordinate of the medical images, 

    PNG
    media_image4.png
    22
    27
    media_image4.png
    Greyscale
 is a set of position vectors of all fiducial markers on the coordinate of the at least one medical image, 
wherein, 
    PNG
    media_image5.png
    20
    61
    media_image5.png
    Greyscale
 is a transformation of the coordinate of a movable ring, 
wherein, 
    PNG
    media_image6.png
    19
    23
    media_image6.png
    Greyscale
 is an angular position of a rotatable ring based on the coordinate of the at least one fiducial marker,
wherein, 
    PNG
    media_image7.png
    22
    71
    media_image7.png
    Greyscale
 is a transformation to a coordinate for guidance of the medical tool from the coordinate of the movable ring,
wherein, 
    PNG
    media_image8.png
    22
    30
    media_image8.png
    Greyscale
 is an insertion angle on an insertion-plane indicator based on the coordinate of the movable ring, and 
determine at least one cross sectional image based on the at least one medical image on the localized plane [0020], and determine an insertion plane perpendicular to the localized plane, through triangulation calculations [0003]; and an image display, 230, connected to the computer, 200 (Fig. 2; [0063]), wherein the image display displays the at least one cross sectional image on the localized plane and/or on the insertion plane (Figs. 10a – 10d; [0090]).
Regarding claim 11, Gilboa discloses a medical guidance method comprising: indicating a skin entry point on a patient, by a mountable orientation localizer, patch or sticker, including at least one fiducial marker, 310 – 313, and having a localized plane, common plane (Figs. 3a – 5b; [0011 – 0023, 0076]); receiving at least one medical image on the localized plane (Fig. 2; [0020, 0030, 0072]); registering a position and orientation of the orientation localizer with the at least one medical image using the at least one fiducial marker, reference marks [0003, 0064 – 0069, 0072]; determining at least one cross sectional image based on the at least one medical through triangulation calculations [0003]; and displaying the at least one cross sectional image on the localized plane and/or on the insertion plane (Figs. 10a – 10d; [0090]).
With regard to claim 14, Gilboa disclose determining information about a planned insertion angle to insert a medical tool from the localized plane on the insertion plane, through triangulation calculations [0003, 0091], and wherein the computer, 200, sends the information, guidance information in the form of size variable cross and star reticles and color changes, about the planned insertion angle to a user, via display 230 (Fig. 2; [0063, 0091]).
Regarding claim 16, Gilboa discloses adhering the orientation localizer to the patient [0082].
With regard to claim 17, Gilboa discloses flexing the orientation localizer to a particular shape to fit the patient [0082].
Regarding claim 18, Gilboa discloses all of the limitations of claim 18 as disclosed by claim 11 above and further discloses wherein the position is registered by transforming local coordinates to satisfy the following equation: wherein the position is registered by transforming local coordinates to satisfy the following equation, the transformation shown in [0064] is seen to satisfy the claimed equation: 

    PNG
    media_image1.png
    29
    250
    media_image1.png
    Greyscale

wherein, 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 is a transformation to the coordinate for guidance of a medical tool based on the coordinate in the at least one medical image, 

    PNG
    media_image3.png
    23
    66
    media_image3.png
    Greyscale
 is a transformation of the coordinate of the at least one fiducial marker from the coordinate of the medical images, 
wherein, 
    PNG
    media_image4.png
    22
    27
    media_image4.png
    Greyscale
 is a set of position vectors of all fiducial markers on the coordinate of the at least one medical image, 
wherein, 
    PNG
    media_image5.png
    20
    61
    media_image5.png
    Greyscale
 is a transformation of the coordinate of a movable ring, 
wherein, 
    PNG
    media_image6.png
    19
    23
    media_image6.png
    Greyscale
 is an angular position of a rotatable ring based on the coordinate of the at least one fiducial marker,
wherein, 
    PNG
    media_image7.png
    22
    71
    media_image7.png
    Greyscale
 is a transformation to a coordinate for guidance of the medical tool from the coordinate of the movable ring,
wherein, 
    PNG
    media_image8.png
    22
    30
    media_image8.png
    Greyscale
 is an insertion angle on an insertion-plane indicator based on the coordinate of the movable ring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 9, 10, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa (US 2008/0208041) in view of Arimitsu et al. (US 2016/0074063, herein Arimitsu).
With regard to claim 2, Gilboa fails to disclose angular scales that are arrayed on the orientation localizer and indicate the angular position of the insertion plane on the localized plane, wherein the computer determines a target angular scale corresponding to the insertion plane displayed on the image display, and indicates the target angular scale to a user.
Arimitsu teaches angular scales, 4a, that are arrayed on the orientation localizer, 1, and indicate the angular position of the insertion plane on the localized plane, wherein the computer determines a target angular scale corresponding to the insertion plane displayed on the image display, and indicates the target angular scale to a user (Fig. 1; [0075, 0078, 0084]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of angular scales that are arrayed on the orientation localizer and indicate the angular position of the insertion plane on the localized plane, wherein the computer 
Regarding claim 3, Gilboa in view of Arimitsu discloses wherein the orientation localizer includes a stable body, 3, with the at least one fiducial marker, 7, and a rotatable body, 4, with an insertion-plane indicator and a rotary encoder, scale 4a, wherein the orientation localizer is connected to the computer and exchanges encoder data of the angular position of the insertion-plane indicator, and wherein the computer determines the cross sectional image of the anatomy on the insertion plane, insertion direction, corresponding to the angular position of the insertion-plane indicator (Arimitsu: Fig. 5; [0075, 0076, 0084, 0154]).
	With regard to claim 9, Gilboa in view of Arimitsu discloses wherein the orientation localizer, 1, includes an external display unit communicatively-coupled to a rotary encoder, scale 4a, via an external cable, cable connecting coil 6 to 1, to display real-time information about the orientation localizer, 1 (Arimitsu: Fig. 1; [0084, 0154]).
	Regarding claim 10, Gilboa in view of Arimitsu discloses wherein the orientation localizer includes a fixed display unit, monitor, communicatively-coupled to a rotary encoder, 4a, via a bus to display real-time information about the orientation localizer (Arimitsu: Fig. 1; [0075, 0084, 0154]).  It is noted that computer systems necessarily rely on a bus for transmitting data to the various components of the computer.
	With regard to claim 12, Gilboa in view of Arimitsu discloses indicating the angular position of the insertion plane on the localized plane using angular scales, 4a, that are arrayed on the orientation localizer, 1; computing a target angular scale corresponding to the insertion plane displayed; and indicating the target angular scale to a user, via a display device (Arimitsu: Fig. 1; [0075, 0084, 0154]).
	Regarding claim 13, Gilboa in view of Arimitsu discloses exchanging, by the orientation localizer, 1, encoder data of the angular position of an insertion-plane indicator, derived from 4a, wherein the orientation localizer includes a stable body, 3, with the at least one fiducial marker, 7, and a rotatable body, 4, with the insertion-plane indicator and a rotary encoder, 4a; and determining a cross sectional image of the anatomy on the insertion plane, insertion direction, corresponding to the angular position of the insertion-plane indicator (Arimitsu: Fig. 5; [0075, 0076, 0084, 0154]).
	With regard to claim 19, Gilboa in view of Arimitsu discloses displaying real-time information about the orientation localizer, 1, wherein the orientation localizer includes an external display unit, monitor, communicatively-coupled to a rotary encoder, scale 4a, via an external cable, cable connecting coil 6 to 1 (Arimitsu: Fig. 1; [0084, 0154]).
	Regarding claim 20, Gilboa in view of Arimitsu discloses display, monitor, real-time information about the orientation localizer, wherein the orientation localizer includes a fixed display unit communicatively-coupled to a rotary encoder, 4a, via a bus (Arimitsu: Fig. 1; [0075, .

Allowable Subject Matter
Claim(s) 5, 15 and 21 – 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
Regarding claims 5 and 15, in combination with the other limitations as claimed, the orientation localizer being integrated within a rotatable body and the rotatable body including a touchscreen interface, and the orientation localizer including LEDs arrayed along the circumference of the rotatable body that light to indicate the insertion plane is not shown or suggested by the prior art of record.
Regarding claims 21 – 26, in combination with the other limitations as claimed, a needle guidance device having a base plate with fiducial markers, moveable ring, rotary encoder having a sensor board and circuit box having a memory unit and microcontroller which enable the device, in communication with a computer, to compute geometry of the fiducial markers in the medical images and of the guidance device is not shown or suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,123,767 is cited as utilizing a needle guide with LEDs in a different fashion to that claimed in the instant application.  US 7,876,942 is cited as the later publication of US 2008/0208041.  US 10,285,670 is cited as the later publication of US 2016/0074063.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793